Appeal and cross-appeal from (1) stated portions of a judgment of the Supreme Court, Queens County (Price, J.), entered June 5, 1996, and (2) an order of the same court, dated May 7, 1996.
Ordered that the judgment is affirmed insofar as appealed from, and the order is affirmed, without costs or disbursements, for reasons stated by Justice Price in connection with the parties’ respective motions pursuant to CPLR 4404 and the order dated May 7, 1996. Joy, J. P., Goldstein, Florio and Luciano, JJ., concur.